Gaston, J.
All the points, made in this case in the Court below, appear to us to have been properly decided. There was no evidence to support the plea of release. The deed of conveyance from Duncan to Alexander Buie contained an acknowledgment of the receipt of the purchase money, and if an action of debt or assumpsit had been brought for the price of the land, this acknowledgment might have availed to bar a recovery. But this is not such an action. It is brought, not for the price of the land, but to recover a sum of money due by bond from Alexander and Neil Buie, and there is no pretence that the obligee ever released this debt.— There was neither estoppel nor counter estoppel in the case.
It is clear that the operation of the Act, barring actions against the estate of a deceased person, unless brought within seven years after his death, does not affect to extinguish the debt, but only to bar the remedy. Its operation is necessarily restricted to the estate so protected.
If there was inaccuracy in the terms used by his Honor in the instruction, that an acknowledgment of the debt within thirteen years before the institution of the action removed the presumption of payment, it furnishes no sufficient cause for reversing the judgment; and this for both the reasons assigned in rejecting the motion for a new trial. A party cannot except for error to an instruction which he hath himself *92prayed; and the substance of the instruction was correct, as the acknowledgment, if made at all, was made within ten years.
It cannot be doubted, we think, that the want of a,person • , * - against whom to bring suit, rebuts the presumption of payment arising from forbearance to sue.
There is, however, an irregularity in the rendition of the judgment below, as pointed out by the¡,counsel for the appellant. It is irregular to enter a judgment of nonsuit against the plaintiff, so far as he is suing the defendant as executrix of Alexander Buie, and a judgment that he recover against her as administratrix of Neil Buie. As this irregularity was occasioned by the agreement of the counsel on both sides'in the Court below, we readily assent to the motion here made in behalf of the plaintiff. Let the record be amended by substituting, instead of judgment of nonsuit, that the plaintiff enters a nolle pt'osequi against the executrix of Alexander Buie, and let his judgment against the appellant, as administratrix of Neil Buie, be affirmed yrith costs.
Per Curiam.
Judgment accordingly.